Citation Nr: 0726410	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disability.

2.  Entitlement to service connection for cold weather injury 
residuals, bilateral upper extremities.

3.  Entitlement to service connection for cold weather injury 
residuals, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952 and from November 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
an upper respiratory disorder that is in anyway attributable 
to service.

2.  The veteran does not have an upper extremity disorder, to 
include as due to cold injury, attributable to service.

3.  The veteran does not have a lower extremity disorder, to 
include as due to cold injury, attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for an upper respiratory disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a bilateral upper extremity 
disorder, attributable to cold injury residuals, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a bilateral lower extremity 
disorder, attributable to cold injury residuals, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003 and November 2005 letters, with 
respect to the claims of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003 and November 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003 prior to 
the adjudication of the matter in April 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 and November 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and VA 
outpatient reports.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the November 2005 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  With respect 
to the veteran's claim of entitlement to service connection 
for an upper respiratory disorder, there is no medical 
evidence of a current disorder.  With respect to the 
veteran's claims for bilateral upper and lower extremity 
disorder, his disorders have been attributed to nonservice-
connected disorder and there is no medical evidence that any 
current disorder has a nexus to active service.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


The veteran is seeking entitlement to service connection for 
an upper respiratory disorder, upper extremity disorder, and 
lower extremity disorder.  He argues that they are all due to 
cold weather exposure while serving in Korea.   

With respect to his claim of entitlement to an upper 
respiratory disorder, a review of the medical evidence of 
record reveals that service connection is not warranted 
because there is no evidence of current disability.  The 
Board acknowledges that the veteran was treated throughout 
both his periods of service for complaints of upper 
respiratory infections and the common cold; however, the 
service medical records are silent as to a diagnosis of a 
chronic upper respiratory disorder.  Additionally, post-
service treatment records, for approximately forty years 
since his discharge from service, have been silent as to any 
evidence of an upper respiratory disorder, the first 
requirement for establishing service connection.  38 C.F.R. § 
3.304(f); see Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a 
service connection claim requires evidence of a current 
disability).  In October 1962 and February 1976 chest x-rays 
were within normal limits.  The first indication of any upper 
respiratory disorder, post-service, was in July 1998 when the 
veteran received treatment for pneumonia.  Subsequent 
treatment records have been silent as to any complaints or a 
diagnosis of an upper respiratory disorder.  Accordingly, the 
Board finds that the record lacks competent and probative 
evidence of current disability involving an upper respiratory 
disorder.  If there is no current disability, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

The veteran also alleges that he sustained cold injury 
residuals to his upper and lower extremities while serving in 
Korea.  Upon review of the medical evidence of record, the 
Board finds that service connection for cold injury residuals 
of the bilateral upper and lower extremities is not 
warranted.

Service medical records are silent as to treatment for or 
complaints of cold weather injury.  Moreover, the record 
contains no indication that the veteran has been diagnosed as 
having any current disorder of the upper and lower 
extremities that is causally related to his active service, 
or any incident therein, including his claimed cold weather 
exposure.  The Board acknowledges that the veteran currently 
experiences upper and lower extremity disorders; however, 
there is no indication in the record that these are 
attributable to his period of service.  Rather, his current 
upper and lower extremity disorder have been attributed to 
non-service-connected disorders.  With respect to his upper 
extremities, the veteran received treatment for thermal burns 
incurred in March 1994.  He also experiences left upper 
extremity numbness and weakness attributable to a May 2001 
cerebrovascular accident.  With respect to his lower 
extremity symptomatology, the veteran has been diagnosed as 
having and received treatment for gout, congestive heart 
failure, type II diabetes mellitus with severe neuropathy, 
peripheral neuropathy secondary to statis dermatitis, and 
cellulitis secondary to venous insufficiency.  There is no 
medical evidence that any of the aforementioned upper and 
lower extremity disorders are related to service.  
Additionally, the record is silent as to any indication that 
the veteran is experiencing residuals from a cold weather 
injury in his upper and lower extremities.  Accordingly, 
service connection for bilateral upper and lower extremity 
disorder, as due to cold weather injury, is not warranted.

The Board has considered the veteran's lay contentions that 
he currently has an upper respiratory disorder related to his 
period of service and that any current bilateral upper and 
lower extremity disorder is related to his period of service, 
specifically to cold weather exposure.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, his contentions are not 
probative to the issue at hand.  The record contains 
absolutely no probative evidence supporting his theory of 
entitlement.

In sum, the Board finds that the record lacks competent 
evidence of a diagnosis of a current respiratory disorder and 
of a upper extremity and lower extremity disorder 
attributable to cold weather injury during active service.  
If there is no current diagnosis, service connection cannot 
be established.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, the preponderance of the evidence is 
against the claims of service connection for upper 
respiratory disability, and bilateral upper and lower 
extremity residuals from cold weather injury.  



ORDER

Entitlement to service connection for an upper respiratory 
disability is denied.

Entitlement to service connection for cold weather injury 
residuals, bilateral upper extremity is denied.

Entitlement to service connection for cold weather injury 
residuals, bilateral lower extremity is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


